Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s)  receiving transaction data from a payment transaction database to a wallet application server indicating a payment transaction; storing the transaction data in a the payment transaction database; receiving refund transaction data indicating a refund transaction, the refund transaction data comprising an indication of the payment transaction and an indication of a refund amount; looking up transaction data for the payment transaction in the payment transaction database; 4070457.2889 PATENT generating reconciled transaction data from the refund transaction data and the payment transaction data, wherein the reconciled transaction data comprises an interactive table showing the original transaction and the refund transaction, wherein the interactive table comprises an offset between the refund transaction data and the original transaction data; and providing the reconciled transaction data to a user device, wherein the user device has an option to view a link between the original transaction and the .  The claims are drawn to processing transaction data that includes storing transaction data, refund data, and reconciling the transaction and refund data.  The limitations, under its broadest reasonable interpretation, covers a mental process, fundamental economic practice and commercial interactions but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic practice and commercial interactions but for generic computer components that it falls within the “Mental Process” and “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application.  The claim recite the additional limitation of a processor that is operative to perform the receive, look up, generate and provide steps.  The steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.  The processor that performs the steps is also recited at a high-level of generality, and merely automates the steps.  The additional elements are no more than mere instructions to apply the exception using a generic compute component.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception on a generic computer component cannot integrate a judicial exception into a practical application or provide an inventive concept.  Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  Here, the receive, look up, generate and provide steps were considered to be extra-solution activity in Step 2A, and this it is re-evaluated Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)) court decision cited in MPEP 2106.05(d)(II) indication that receiving or transmitting data over a network, e.g., using the Internet to gather data is a well-understood, routine and conventional function when it is claimed in a generic a manner (as it is here). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) court decision cited in MPEP 2106.05(d)(II) indication that Electronic recordkeeping is a well-understood, routine and conventional function when it is claimed in a generic a manner (as it is here). Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 court decision cited in MPEP 2106.05(d)(II) indication that Storing and retrieving information in memory is a well-Berkheimer Option 2.  
The dependent claims are only further narrowing the abstract idea.  Therefore, the claims are not patent eligible.  


Response to Arguments
Applicant's arguments filed 8/6/2021 have been fully considered but they are not persuasive.
Applicant argues “rather than any alleged abstract idea, independent claims are directed to systems, methods, and devices, respectively, for reconciling refund transaction data, including novel combinations of features that allow, for example, ‘generat[ing] reconciled transaction data from the refund transaction data and the original transaction data, wherein the reconciled transaction data comprises an interactive table showing the original transaction and the refund transaction, wherein the interactive table comprises an offset between the refund transaction data and the original transaction data.’"  Storing, retrieving, processing data and keeping records is an abstract idea.  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) court decision cited in MPEP 2106.05(d)(II) indication that Electronic recordkeeping is a well-understood, routine and conventional function when it is claimed in a generic a manner (as it is here). Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at MPEP 2106.05(d)(II) indication that Storing and retrieving information in memory is a well-understood, routine and conventional function when it is claimed in a generic a manner (as it is here).
Applicant mentions Example 46.  Claim 3 of Example 46 is indeed determined to be patent eligible.
Applicant argue “independent claims are directed to a specific practical application of reconciling refund transactions and generating an interactive table for the user.”  The instant claims so not meet any of the requirements that indicate the limitations are integrated into a practical application.    As recited above in the Rejection, the steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.
According to the Patent Eligibility Subject matter guidance:
Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological Vanda Memo issued in June 2018.
Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

Applicant mentions Example 35.  Regarding Example 35, the combination of the steps (e.g., the ATM providing a random code, the mobile communication device’s generation of the image having encrypted code data in response to the random code, the ATM’s decryption and analysis of the code data, and the subsequent determination of whether the transaction should proceed based on the analysis of the code data) operates in a non-conventional and non‐generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone. Incombination, these steps do not represent merely gathering data for comparison or security purposes, but instead set up a sequence of events that address unique problems associated with bank cards and ATMs (e.g., the use of stolen or “skimmed” bank cards and/or customer information to perform unauthorized transactions). Thus, like in BASCOM, the claimed combination of additional elements presents a specific, discrete implementation of the abstract idea. Further, the combination of obtaining information from the mobile communication device (instead of the ATM keypad) and using the image (instead of a PIN) to verify the customer’s identity by matching identification information does not merely select information by content or source, in contrast to Electric Power, but instead describes a process that differs from the routine and conventional sequence of events normally conducted by ATM verification, such as entering a PIN, similar to the unconventional sequence of events in DDR. The additional elements in claim 2 thus represent significantly more (i.e.,provide an inventive concept) because they are a practical implementation of the abstract idea of fraud prevention that performs identity verification in a non‐conventional and non‐generic way, eventhough the steps use well‐known components (a processor and mobile communication device). Therefore, claim 2 of Example 35 is patent eligible.  The instant claims are merely sorting and displaying data which is an abstract idea.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697



/SAMICA L NORMAN/            Primary Examiner, Art Unit 3697